Citation Nr: 0909359	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1945 to 
August 1946 and from July 1948 to February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claim sought.

In October 2004, the Veteran testified before a Decision 
Review Officer at the Atlanta RO.  In November 2008, the 
Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the Atlanta RO.  Copies of both 
transcripts are of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently service connected for 
chorioretinitis of the right eye with light perception only 
and cataract of the left eye, post extraction, which are 
evaluated as 50 percent disabling.  At his Board hearing, the 
Veteran noted that his left eyesight is worsening.  See Board 
hearing transcript, p. 7.  He also noted that he had two 
upcoming eye appointments scheduled in December 2008.  See 
id., pp. 7-8.  In a November 2008 note associated with the 
claims file immediately following the Board hearing, the 
undersigned requested that the RO secure all records from the 
VA Outpatient Clinic (VAOPC) in Savannah, Georgia and the VA 
Medical Center (VAMC) in Charleston, South Carolina since 
July 2005.  It was also specifically requested that the 
records from the scheduled eye examinations be obtained and 
associated with the claims file before the appeal was 
certified to the Board.  These records have not yet been 
obtained, and they must be secured before a decision can be 
made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must contact the Savannah, 
Georgia VAOPC and the Charleston, South 
Carolina VAMC and request copies of all 
pertinent records for this Veteran since 
July 2005.  The RO must ensure that these 
documents contain records from any eye 
examinations conducted in December 2008.

2.  After completion of the foregoing, if 
the Veteran was not provided with a 
thorough eye examination in December 2008, 
the RO should schedule an examination with 
an ophthalmologist.  The claims folder is 
to be provided for review in conjunction 
with the examination, to include any newly 
obtained medical records.  All indicated 
tests and studies deemed appropriate 
should be accomplished and all clinical 
findings should be reported in detail.  
Thereafter, the ophthalmologist is asked 
to opine as to what extent, if any, the 
Veteran's current service-connected 
disability renders him unemployable.  A 
complete rationale explaining the reasons 
for this opinion offered must be provided.  
If an opinion cannot be reached without 
resort to speculation, then the 
ophthalmologist must so state and explain 
why he or she cannot reach an opinion 
without speculation.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for an 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for an ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development has been 
completed, the RO should adjudicate the 
claim to specifically include 
consideration of an extraschedular rating 
under 38 C.F.R. § 3.321 (2008).  If the 
benefit sought remains denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

